Citation Nr: 1718539	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to an initial compensable evaluation prior to March 11, 2009, and in excess of 40 percent thereafter, for Raynaud's disease of the left foot.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

[The issues of service connection for lumbar spine and left hip disabilities are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the Veteran completed and signed VA Form 21-22a, appointing L. Chism as his representative without limitation.  In November 2015, he submitted a signed VA Form 21-22a appointing a different attorney, J.M., as his representative limited to service connection for lumbar spine and left his disabilities.  In September 2016, L. Chism submitted a signed fee agreement purporting to represent the Veteran again without limitation.  In May 2017, the Board sought clarification from the Veteran, and received confirmation that he wishes to maintain two separate representatives.  As such, the Board must address issues for which the Veteran is represented by different representatives in separate decisions.

This case was previously before the Board in September 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2013 remand, the Veteran was provided a VA mental health examination to address the etiology of his claimed psychiatric disability.  However, the opinion contained within the December 2015 examination report is inadequate for the purposes of determining service connection.  In this regard, the VA examiner failed to provide a rationale for the negative etiological opinion addressing direct service connection.  Furthermore, while the examiner did provide an opinion linking the Veteran's depression to his lumbar spine disability, a condition that is not currently service-connected, no opinion was provided as to whether his depression is caused or aggravated by his service-connected Raynaud's disease, cold injury residuals, and/or hepatitis A.  Therefore, an addendum opinion must be obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

In addition, given the length of time since the Veteran was last provided a VA examination to address the severity of his service-connected Raynaud's disease of the left foot, another VA examination should be provided.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, the Veteran's claim for entitlement to TDIU is impacted by the outcome of the appeals remanded both herein as well as in the separate Board remand.  Therefore, the Board must also remand the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the December 2015 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional clinical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file, and clinical examination of the Veteran if performed, the examiner is to address each of the following:
 
a. Is it at least as likely as not (probability of at least 50 percent) that any current acquired psychiatric disorder had its onset or is otherwise etiologically related to the Veteran's period of active service?  
  
b. Is it at least as likely as not (probability of at least 50 percent) that any current acquired psychiatric disorder is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected Raynaud's disease and cold injuries of the lower extremities?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. Schedule the Veteran for a VA examination to determine the current degree of severity of his Raynaud's disease of the left foot.  The entire claims file, to include all electronic records, must be reviewed by the examiner in conjunction with the examination.  Utilizing the most recent appropriate Disability Benefits Questionnaire (DBQ), the examiner should identify the nature, frequency, and severity of all current manifestations and functional impairment of the Veteran's current service-connected Raynaud's disease of the left foot.  

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the addendum VA opinions and VA examination report and ensure that they are in complete compliance with this REMAND, and that the VA examiners documented consideration of all records contained in the virtual claims file, as appropriate.  If the examination report is deficient in any manner, implement appropriate corrective procedures.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




